DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Applicant’s communication dated 01/28/2020.
Claims 1-3, 7-17, 21-24 and 28-39 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional information disclosure statements (IDS) have been submitted.

PRIORITY
The instant application, filed 09/05/2017, does not claim priority.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Blaine Bettinger on 04/22/2020.
The Examiner’s Amendment is as follows:


receiving, at a first node of the health network, a series of encrypted sensor data transmissions from one or more sensors configured to provide physiological data of a user, the first node being in a data communication path between the one or more sensors and other nodes of the health network;
decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted clear, plain data, wherein the portion is less than the entire received encrypted sensor data transmissions;
displaying, in response to decrypting the portion of the encrypted sensor data transmissions, on a graphical user interface of the first node, one or more images corresponding to the unencrypted data including at least a portion of the provided physiological data of the user; and
transmitting the encrypted sensor data transmissions from the first node of the health network to a second node of the health network.

15. (Amended) An apparatus configured to function as a first node of a health network, the first node being in a data communication path between a one or more sensors configured to provide physiological data of a user and other nodes of the health network, the apparatus comprising:
an interface system configured for receiving a series of encrypted sensor data transmissions from the one or more sensors; and
a control system configured to:
receive, from the interface system, the series of encrypted sensor data transmissions;
decrypt a portion of the encrypted sensor data transmissions to generate unencrypted clear, plain data, wherein the portion is less than the entire received encrypted sensor data transmissions;
provide, to a display of the apparatus, in response to decrypting the portion of the encrypted sensor data transmissions, one or more images corresponding to the unencrypted data including at least a portion of the provided physiological data of the user; and
cause the interface system to transmit the encrypted sensor data transmissions to a second node of the health network.

22. (Amended) A non-transitory medium having instructions for controlling a first node of a health network to perform a method stored thereon, the first node being in a data communication path 
receiving, at the first node of the health network, a series of encrypted sensor data transmissions from the one or more sensors;
decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted clear, plain data, wherein the portion is less than the entire received encrypted sensor data transmissions;
displaying, in response to decrypting the portion of the encrypted sensor data transmissions, on a graphical user interface of the first node, one or more images corresponding to the unencrypted data including at least a portion of the provided physiological data of the user; and
transmitting the encrypted sensor data transmissions from the first node of the health network to a second node of the health network.

29. (Amended) An apparatus configured to function as a first node of a health network, the first node being in a data communication path between a one or more sensors configured to provide physiological data of a user and other nodes of the health network, the apparatus comprising:
means for receiving, at the first node of the health network, a series of encrypted sensor data transmissions from the one or more sensors;
means for decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted clear, plain data, wherein the portion is less than the entire received encrypted sensor data transmissions;
means for displaying, in response to decrypting the portion of the encrypted sensor data transmissions, one or more images corresponding to the unencrypted data including of at least a portion of the provided physiological data of the user, and
means for transmitting the encrypted sensor data transmissions from the first node of the health network to a second node of the health network.
 


ALLOWED CLAIMS
Claims 1-3, 7-17, 21-24 and 28-39 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1, 15 , 22 and 29 are allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted clear, plain data, wherein the portion is less than the entire received encrypted sensor data transmissions”.

The concept of the concept decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted data is taught in prior art reference U.S. PGPub No. 2016/0330573 (Masoud). However, Masoud fails to teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2016/0331233 (Mensinger) teaches displaying, in response to decrypting the portion of the encrypted sensor data transmissions, on a graphical user interface of the first node, one or more images corresponding to the unencrypted data. However, the cited reference fails to at least teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
U.S. PGPub No. 2006/0129805 (Kim) teaches a group encryption key for top-level access (KGi) computed via a one-way hash of a root encryption key. However, the cited reference also fails to at least teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
U.S. Patent No. 6,704,871 (Kaplan) teaches group encryption key KGi and group encryption key KGi-I are symmetrical encryption keys. However, the cited reference also 
U.S. Patent No. 9,027,143 (Agrawal) teaches the first node decrypts at least a portion of every Nth encrypted sensor data transmission and does not decrypt any of a first through (N-1)th encrypted sensor data transmissions of the series of encrypted sensor data transmissions. However, the cited reference also fails to at least teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
U.S. Patent No. 2016/0232322 (Mensinger) teaches receiving biosensor data acquired by a medical device, and controlling the access and distribution of that data. However, the cited reference also fails to at least teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
U.S. PGPub No. 2015/0324605 (Yoon) teaches receiving a request signal related to contents stored in the first device from a second device communicatively coupled to the first device; transmitting the contents to the second device in response to the request signal, wherein the contents are security applied contents. However, the cited reference also fails to at least teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
U.S. PGPub No. US 2012/0022387 A1 (Balda) teaches a multi-use cardiac monitor is provided that includes a memory, and a first side that includes a first housing where a first sensing connector is on the outside of the first housing, and where the first sensing connector is configured to collect electrocardiogram (ECG) data and store ECG data onto the memory. However, the cited reference also fails to at least teach or suggest to generate unencrypted clear, plain data, as recited in Claim 1.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concept of “decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted clear, plain data, wherein the portion is less than the entire received encrypted sensor data transmissions”, as claimed, is considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior-art combination does disclose the concept of decrypting, by the first node of the health network, a portion of the encrypted sensor data transmissions to generate unencrypted data, no combination of arts teaches all of the cited limitations in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
Therefore, independent Claim 1 is considered to be allowable. Claims 2-3, 7-14 and 31-33 depend on the allowed independent Claim 1, and thus are also allowed.
Independent Claim 15 recites limitations comparable to those discussed above with respect to Claim 1. Therefore, independent Claim 15 is also considered to be allowable. Claims 16-17, 21 and 34-36 depend on the allowed independent Claim 15, and thus are also allowed.
Independent Claim 22 recites limitations comparable to those discussed above with respect to Claim 1. Therefore, independent Claim 22 is also considered to be allowable. Claims 23-24, 28 and 37-39 depend on the allowed independent Claim 22, and therefore, they are also allowed.
Independent Claim 29 recites limitations comparable to those discussed above with respect to Claim 1. Therefore, independent Claim 29 is also considered to be allowable. Claim 30 depends on the allowed independent Claim 29, and therefore, is also allowed.
Therefore, all of the previous objections and rejections have been removed, and the current Claims 1-3, 7-17, 21-24 and 28-39  are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498